Tannenwald, Chief Judge, concurring: I agree with Judge Fay that we have jurisdiction over this case regardless of the constitutionality or applicability of the disputed portions of the Second Tier Tax Correction Act of 1980, Pub. L. 96-596, 94 Stat. 3469, and because we are now called upon to rule only on a motion to dismiss for lack of jurisdiction, we need say no more at this time. However, because a majority of this Court has seen fit to address the substantive issues, I am constrained to append my further views. Judge Fay plainly is correct in his observation that we can breathe life into the second tier excise taxes only if we ascribe to "assessed” something other than its term-of-art meaning when used in the Second Tier Tax Correction Act’s effective date provision. See sec. 2(d), Pub. L. 96-596, supra. Unlike Judge Fay, however, I think that any constitutional difficulty in interpreting "assessed” to mean "may be assessed” can be averted, since the onerous second tier excise taxes may not be imposed upon a taxpayer unless he committed a prohibited act (see, e.g., sec. 4945(d)), and refuses to correct his conduct during the statutory period for correction, which expires well after the taxpayer has been notified of (and, if he wishes, after a court has confirmed) his potential liability for the second tier tax. See secs. 4961 and 4962. At least where the taxpayer is unable to demonstrate his lack of ability to correct within the statutory period, I can see no constitutional infirmity in such a reading of "assessed.” Parker and Ekman, JJ., agree with this concurring opinion.